 2
 3                                                                     JUG`=5~
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14
15   UNITED STATES OF AMERICA,                CR 15-00009-DSF-2
16                               Plaintiff,   ORDER OF DETENTION AFTER
                                              HEARING (Fed.R.Crim.P. 32.1 ~a)(6)
17           v.                               Allegations of Violations ofPro anon/
                                              Supervised Release Conditions)
18   ERIC XAVIER TORRES,
19
20
           On arrest warrant issued by a United States District Court involving alleged
21
     violations of conditions of probation or Supervised Release,
22
           The court finds no condition or combination of conditions that will
23
     reasonably assure:
24
          (A)             the appearance of defendant as required; and/or
25
          (B)             the safety of any person or the community.
26
     //
27
     //
28
 11            The court concludes:
 2             Defendant poses a risk to the safety ofother persons or the community
 3             because defendant has not demonstrated by clear and convincing
 4             evidence that:
 s                   /~- c%ll G~                    w C~ra.c.~»~
 61                 ~    rt_C.e,
                              -ce~—e
                                  r l-~
                                      .4-t5-c~,

 s                 ~~c
 9
10 ~ ~B) (Defendant is a flight risk because defendant has not shown by clear
11             and convincing evidence that:                                ~
12
13

14
15
16
17       IT IS ORDERED that defendant be detained.
18
19 DATED:     ~ ~S
20
21
22

23
                                  UNITED STA          MAGISTRATE JUDGE
24
25
26
27

28

                                          2
